42 N.J. 351 (1964)
200 A.2d 615
ARTHUR J. SILLS, ATTORNEY GENERAL OF THE STATE OF NEW JERSEY AND STATE BOARD OF EDUCATION, PLAINTIFFS-RESPONDENTS,
v.
BOARD OF EDUCATION OF HAWTHORNE, NEW JERSEY, ET AL., DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued May 4, 1964.
Decided May 18, 1964.
Mr. Alexander E. Fasoli argued the cause for appellants.
Mr. Joseph A. Hoffman, Deputy Attorney General, argued the cause for respondents (Mr. Arthur J. Sills, Attorney General of New Jersey, attorney).
*352 Messrs. Chandless, Weller & Kramer, attorneys for William Boyle, filed a brief amicus curiae (Mr. Ralph W. Chandless, of counsel).
PER CURIAM.
The judgment entered in the Chancery Division declared R.S. 18:14-77 and R.S. 18:14-78 to be unconstitutional and enjoined the defendants from authorizing or practicing religious ceremonies in the public schools of Hawthorne. The judgment was patently sound under the principles expressed by the United States Supreme Court in Abington School Dist. v. Schempp, 374 U.S. 203, 83 S.Ct. 1560, 10 L.Ed.2d 844 (1963), and it is accordingly:
Affirmed.
For affirmance  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.